     Case
      Case1:20-cv-02359-LAP
           1:20-cv-02359-LAP Document
                              Document13-2 Filed02/02/21
                                       15 Filed  02/01/21 Page
                                                           Page11ofof22




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


STEPHEN LALLY,

     Plaintiff,
                                                            Case No. 1:20-CV-02359-LAP-SLC
     v.

NOVARTIS PHARMACEUTICALS
CORPORATION,

     Defendants.




 [PROPOSED] ORDER IMPLEMENTING FEDERAL RULE OF EVIDENCE 502(d)
    As set forth below, the joint motion is GRANTED.
    1. This Order shall be applicable to and govern all deposition transcripts and/or

          videotapes, and documents produced in response to requests for production of

          documents, answers to interrogatories, responses to requests for admissions,

          affidavits, declarations and all other information or material produced, made available

          for inspection, or otherwise submitted by any of the parties in this litigation as well as

          testimony adduced at trial or during any hearing (collectively “Information”).

    2. The disclosure of privileged or work-product protected documents, electronically

          stored information (“ESI”) or Information, whether inadvertent or otherwise, is not a

          waiver of the privilege or protection from discovery in this case or in any other

          federal or state proceeding. This Order shall be interpreted to provide the maximum

          protection allowed by Federal Rule of Evidence 502(d).

    3. Nothing contained herein is intended to or shall serve to limit a party’s right to

          conduct a review of documents, ESI or Information (including metadata) for
        Case
         Case1:20-cv-02359-LAP
              1:20-cv-02359-LAP Document
                                 Document13-2 Filed02/02/21
                                          15 Filed  02/01/21 Page
                                                              Page22ofof22




           relevance, responsiveness and/or segregation of privileged and/or protected

           Information before production.

       Accordingly, it is hereby ORDERED:

              The Joint Motion for Entry of a 502(d) Order is GRANTED.


       February 2, 2021
Dated: ____________________                            ___________________________
                                                       __________________________     __
                                                       Hon.
                                                       H Judge
                                                            J d Loretta
                                                                   L tt A  A. PPreska
                                                                                   k
                                                       United States District Judge



Copies furnished to:

Counsel of Record
